Citation Nr: 1104926	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  10-03 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to special monthly compensation based on the need for 
aid and attendance (A&A) or being housebound.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from May 
1942 to October 1945.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The issue of entitlement to an increased rating greater 
than 20 percent for lumbar spine arthritis, to include 
claimed radiculopathy has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

The Veteran claims that his service connected disabilities render 
him in need of constant aid and attendance to do everyday tasks.  
Specifically, he indicates his joint arthritis of the knees, 
hips, wrists, but especially his spine, confine him to a 
wheelchair.  He further provided additional private treatment 
records indicating his low back disability also causes 
radiculopathy.

With regard to increased rating claims, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  In addition, where the evidence of 
record does not reflect the current state of the Veteran's 
disability, a VA examination must be conducted.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

In this case, the Veteran was afforded an examination with regard 
to his special monthly compensation (SMC) claim in September 2008 
where the examiner indicated that the Veteran's mobility is 
limited mainly due to his low back disability and non-service 
connected disorders, to include chronic obstructive pulmonary 
disorder (COPD), prostate cancer and macular degeneration causing 
the Veteran to have poor eyesight.  At the same time, however, 
the examiner found the Veteran comfortable in managing daily 
tasks such as dressing, grooming, cleaning and feeding himself.  

The Veteran's service-connected joint disabilities have not been 
evaluated specifically since June 2002.  As indicated above, the 
Veteran has supplied private treatment records indicating his low 
back disability may have worsened, to include radiculopathy.  VA 
outpatient treatment records through May 2009 also indicate 
continuing treatment for these disabilities.

In light of the possibility that the Veteran's service-connected 
disabilities have worsened in severity, the Board concludes a new 
aid and attendance examination is warranted.  The Board further 
notes the issue of whether the Veteran is entitled to an 
increased special monthly compensation (SMC) award is 
"inextricably intertwined" with the Veteran's raised increased 
rating claim for his spine disability referred in the 
introduction above.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  The Court has held that all issues "inextricably 
intertwined" with an issue certified for appeal, are to be 
identified and developed prior to appellate review. Id.  Here, 
the SMC issue must be deferred pending full development and 
adjudication of the Veteran's increased rating claim raised in 
the record. 

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from May 2009 to the present.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. Obtain any medical records and 
hospitalization records for the Veteran's 
conditions on appeal from the VA Medical 
Center in Fayetteville for the time period 
May 2009 to the present.  Any negative 
responses should be documented in the file.

2.  Complete any development necessary to 
ascertain the current severity of the 
Veteran's service connected disabilities, to 
include affording the Veteran for appropriate 
VA examinations for his service-connected 
joint disabilities, to include his bilateral 
knees, bilateral hips, low back, and 
bilateral wrists, to include orthopedic and 
neurological examinations to ascertain the 
current severity of all the disabilities and 
all manifestations thereof, to include 
radiculopathy. 

The examiners must conduct all necessary 
tests to ascertain the manifestations of the 
Veteran's conditions.  

The examiners should review pertinent 
documents in the claims folder and provide a 
complete rationale for any opinion given 
without resorting to speculation, resolving 
any conflicting medical opinions rendered.

3.  After the above development is complete 
and the records are obtained, and if records 
received pursuant to the requests above do 
not demonstrate entitlement to the benefits 
sought, the RO should arrange for the Veteran 
to be examined by an appropriate physician to 
determine whether he requires A&A or is 
housebound as a result of his service-
connected disabilities. [If because of 
incapacity the Veteran is unable to travel 
for examination, arrangements should be made 
for him to be examined locally.] The examiner 
must have available copies of the criteria 
for establishing housebound status (3.350(f), 
and for A&A (3.352). Any indicated tests or 
studies should be completed.  The examiner 
should opine as to the following:

   (a) Whether the Veteran is substantially 
confined to the premises of his home; or

   (b) is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or

   (c) is in a nursing home because of mental 
or physical incapacity; or

   (d) his disabilities prevent him from 
protecting herself from the hazards incident 
to his environment, keeping himself clean and 
presentable, dressing or undressing himself, 
feeding herself due to loss of coordination 
of the upper extremities or extreme weakness, 
attending to the wants of nature, or 
otherwise require regular aid and attendance 
by another person.

The examiner must explain the rationale for 
all opinions.

4.  The RO should complete any additional 
developmental steps warranted by the evidence 
and then readjudicate the Veteran's claim.  
If the claim remains denied, issue a 
supplemental statement of the case (SSOC) to 
the Veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim. His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated. The Veteran is again advised that failure to 
report for any scheduled examination may result in the 
denial of a claim.  38 C.F.R. § 3.655.  



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

